

116 HRES 780 IH: Expressing the sense of the House of Representatives that upon adoption by the House, the Speaker of the House is required to transmit without delay articles of impeachment to the Senate and must do so immediately.
U.S. House of Representatives
2020-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 780IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2020Mr. Meadows (for himself, Mr. Biggs, Mr. Graves of Louisiana, Mr. Norman, Mr. Weber of Texas, Mr. Murphy of North Carolina, Mr. Timmons, Mr. Gooden, Mr. Armstrong, Mr. Griffith, Mr. Cline, Mr. Rodney Davis of Illinois, Mr. Walker, Mr. John W. Rose of Tennessee, Mr. Marshall, Mr. Gibbs, Mrs. Lesko, Mr. Gianforte, Mr. Higgins of Louisiana, Mr. Yoho, Mr. Schweikert, Mr. Spano, Mr. Meuser, Mr. Gohmert, and Mr. Riggleman) submitted the following resolution; which was referred to the Committee on Ethics, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that upon adoption by the House, the Speaker
			 of
			 the House is required to transmit without delay articles of impeachment to
			 the Senate and must do so immediately.
	
 Whereas the Constitution grants the sole Power of Impeachment to the House of Representatives as a body, not to the Speaker or any individual Representative; Whereas, on December 18, 2019, in a purely partisan vote, a majority of the House of Representatives voted to adopt 2 articles of impeachment against Donald John Trump, President of the United States;
 Whereas shortly after the House of Representatives voted to adopt the 2 articles of impeachment, Speaker of the House Nancy Pelosi unilaterally decided to withhold transmitting the articles pending information on the Senate’s trial procedures while stating right now the president is impeached;
 Whereas the House of Representatives completes its constitutionally mandated impeachment functions upon adopting an article of impeachment;
 Whereas the Constitution grants the Senate the sole Power to try all Impeachments; and Whereas the Constitution provides, and the Supreme Court has affirmed, that the Senate has wide discretion to determine the procedures for conducting an impeachment trial: Now, therefore, be it
	
 That the House of Representatives— (1)finds that—
 (A)the Constitution obligates the House of Representatives to transmit without delay articles of impeachment to the Senate upon adoption by the House; and
 (B)the Speaker of the House of Representatives refusal to transmit articles of impeachment to the Senate is an abuse of power;
 (2)strongly disapproves of the Speaker of the House of Representatives unilateral and unwarranted decision to refuse to transmit the 2 articles of impeachment adopted on December 18, 2019, by a majority of the House in an attempt to improperly control impeachment trial procedures in the Senate; and
 (3)demands the Speaker immediately transmit the articles of impeachment to the Senate to allow it to exercise its sole Power to try all Impeachments..
			